Citation Nr: 0412368	
Decision Date: 05/12/04    Archive Date: 05/19/04

DOCKET NO.  03-05 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for dementia 
praecox, currently rated as 30 percent disabling.  

2.  Entitlement to a total rating due to individual 
unemployment based upon service-connected disabilities.


REPRESENTATION

Appellant represented by:	Richard LaPointe, Attorney at 
Law


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The veteran had active service from January 1943 to June 
1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating determination 
of the Cleveland, Ohio, Department of Veterans Affairs (VA) 
Regional Office (RO).  

This appeal was initially handled by a unit established by VA 
called the "Tiger Team" located in Cleveland, Ohio.  Thus, 
the original rating determination emanated from the Cleveland 
RO.  Subsequent SOCs and SSOCs have been issued from the 
Detroit RO.  The claims folder was forwarded to the Board 
from the Detroit RO.  


FINDINGS OF FACT

1.  The veteran's dementia praecox does not result in 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

2.  Service connection is currently in effect for dementia 
praecox, rated as 30 percent disabling, and sinusitis, rated 
as noncompensable.  

3.  The veteran is not unemployable as a result of service-
connected disabilities.




CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 30 
percent for dementia praecox have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9310 
(2003).

2.  The criteria for a total evaluation based on 
unemployability, due to service-connected disabilities, have 
not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16(a) and (b) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 38 C.F.R. §§ 3.156, 3.159.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Hereinafter 
known collectively as VCAA.

The VCAA is applicable to all claims filed on or after 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the October 2002 rating 
determination, the February 2003 SOC, and the June 2003 SSOC 
informed the appellant of the information and evidence needed 
to substantiate this claim.  In an August 2002 letter, the RO 
informed the veteran of the VCAA.  It specifically notified 
him of VA's duty to notify him about his claim, VA's duty to 
assist in him in obtaining evidence, what information was 
still needed from the veteran, what the veteran could do to 
help with his claim, when and where he could send 
information, what the evidence had to show to establish 
entitlement, and where to contact VA if he had any questions. 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  He was also afforded a VA 
examination during the course of this appeal. 

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  In addition to the August 2002 
letter, the veteran was also notified of the VCAA laws and 
regulations as part of the February 2003 SOC. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error. 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2003).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2 (2003), which require the evaluation of the complete 
medical history of the veteran's condition.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2003).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).




Dementia Praecox

Service connection is currently in effect for dementia 
praecox, which has been assigned a 30 percent evaluation.  

A 30 percent evaluation is to be assigned for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks, (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9310 (2003).

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, 
American Psychiatric Association (1994) (DSM-IV), p.32; 
38 C.F.R. §§ 4.125(a), 4.130 (2003).  GAF scores ranging 
between 71 to 80 reflect symptoms that are transient and 
expectable reactions by psychosocial stressors (e.g., 
difficulty concentrating after family argument, no more than 
slight impairment in social, occupational, or school 
functioning).  Scores ranging between 61 to 70 reflect some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  Scores ranging 
from 51 to 60 reflect moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).

A review of the record demonstrates that the RO, in a May 
1944 rating determination, granted service connection for 
dementia praecox and assigned a 30 percent disability 
evaluation.  

In October 2001, the veteran requested an increased 
evaluation.  

In April 2003, the veteran was afforded a VA examination.  At 
the time of the examination, the veteran was noted to be 
living by himself.  He was found to have a high school 
education and to have attended 18 months of college.  The 
veteran was noted to be 80 years old.  He was a retired 
draftsman.  He was last employed in 1986, for approximately 
two years.  The veteran noted having had many jobs of short 
duration prior to that time.  He indicated that he was able 
to meet his financial obligations.  The veteran denied any 
legal problems or drug or alcohol use.  He also denied any 
history of violence.  The veteran stated that he had not been 
previously hospitalized for any psychiatric difficulties and 
indicated that he was not currently under the care of any 
mental health provider.  He also noted that he was not taking 
any psychiatric medication and that he had never received 
psychiatric counseling.  

The veteran denied any significantly depressed mood or 
anxiety.  He also denied psychotic symptomatology.  There was 
no past history of suicidal or homicidal ideation or 
attempts.  He did note having irritability with regard to his 
51 year old son, who was a heroin addict and lived at home 
with him.  The veteran reported having insomnia due to 
frequent urination.  He also reported becoming easily 
fatigued, particularly when doing various chores around the 
house.  

Mental status examination revealed he was oriented times 
three.  He was able to name the last four presidents of the 
United States.  He could only recall one out of three objects 
after four minutes.  His insight was fair.  The veteran 
stated that a typical day included getting up at 7 or 8, 
taking his dog for a walk, making breakfast for himself, 
sitting a while, and then either cleaning the garage in the 
warm weather or remaining in the house in the winter.

He also reported running various errands, such as going to 
the store, post office, or bank, and doing his own chores, 
including laundry, vacuuming, meal preparation, and shopping.  
He was able to manage his own finances.  His hobbies included 
building model airplanes and he expressed a desire to stay 
healthy in the future.  His concentration was intact and he 
had no difficulty with serial threes.  

The examiner indicated that the veteran presented as a 
cooperative, alert, well developed individual who looked his 
approximate age.  He was satisfactorily groomed with a 
pleasant facial expression.  Motor activity was grossly 
within normal limits.  His speech was verbose and somewhat 
pressured, but progressed in a generally normal fashion.  His 
mood was euthymic and his affect was appropriate to the 
content of discussion.  His perception appeared normal and he 
was alert to time, place, and person.  His memory appeared 
largely unimpaired.  General knowledge appeared consistent 
with his education and the veteran was noted to be rather 
bright.  Insight and judgment were described as good.  
Suicidal risk was nonexistent. The veteran was noted to be 
competent to handle his own funds.  An Axis I diagnosis of 
bereavement was rendered.  The examiner assigned a GAF score 
of 71.  

The veteran's symptoms do not meet the criteria for a higher 
evaluation.  The evidence of record does not show the veteran 
to have occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and-long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.

At the time of his April 2003 VA examination, the veteran's 
affect was found to be appropriate to the content of 
discussion.  His mood was euthymic.  His speech, while 
verbose and somewhat pressured, was noted to progress in a 
generally normal fashion.  There were also no findings of 
impaired speech.  There have also been no findings of being 
unable to understand complex commands.  The veteran's 
concentration was noted to be intact and he had no difficulty 
with serial threes.  He was also able to remember the last 
four presidents.  His memory was noted to be largely 
unimpaired.  His judgment and insight were described as good 
and the veteran denied any significantly depressed mood or 
anxiety.  He was described as alert and oriented to time, 
place, and person.  

As to his family relationship, the Board observes that while 
the veteran has reported irritability with his 51 year old 
son, he stills lives with him.  The veteran also maintains 
contact with his other children. 

Furthermore, at the time of the veteran's April 2003 VA 
examination, the examiner indicated that the veteran had a 
GAF score of 71.  As noted above, scores ranging from 71 to 
80 reflect symptoms that are transient and expectable 
reactions by psychosocial stressors (e.g., difficulty 
concentrating after family argument, no more than slight 
impairment in social, occupational, or school functioning).

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  An evaluation in excess of 
30 percent is not warranted.  Although the veteran has 
expressed his opinion that an increased evaluation is 
warranted, the most probative evidence consists of the 
medical evidence prepared by skilled medical professionals, 
which demonstrates that an increased evaluation is not 
warranted.

Turning to the question of an extraschedular rating, it is 
provided under 38 C.F.R. § 3.321(a) that the provisions 
contained in the rating schedule will represent as far as can 
practicably be determined, the average impairment in earning 
capacity in civil occupations resulting from disability.

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.

The regulation provides an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The veteran has not been recently hospitalized 
for his dementia praecox.  There has also been no objective 
medical finding that the veteran's dementia interferes with 
his employment.  Moreover, the currently assigned schedular 
disability evaluation contemplates interference with 
employment and loss of time from work.

In view of these findings and in the absence of evidence, the 
Board concludes that the schedular criteria adequately 
contemplates the nature and severity of the veteran's 
currently service-connected dementia praecox, and that the 
record does not suggest, based upon these findings documented 
within the clinical reports, that the appellant has an 
"exceptional or unusual" disability such to require referral 
to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service.


Total Rating

Pertinent regulations provide that total disability may be 
assigned, where the schedular rating is less than total, when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that, 
in pertinent part, if there is only one such disability, the 
disability shall be rated at 60 percent or more, and that, if 
there are two or more disabilities, there shall be at least 
one disability rated 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  Veterans who fail to meet these percentage 
standards but are nonetheless unemployable by reason of 
service-connected disabilities may still be rated as totally 
disabled.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2003).

In determining whether an appellant is entitled to a total 
disability rating based upon individual unemployability, 
neither the appellant's nonservice-connected disabilities nor 
his advancing age may be considered.  Van Hoose v. Brown, 4 
Vet. App. 361 (1993).  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself constitutes recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  Van 
Hoose, ibid.

Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a) (2003).

Based on a careful review of the evidence of record, the 
Board concludes that the preponderance of the evidence of 
record fails to show that the veteran satisfies the criteria 
for a total disability evaluation based on unemployability, 
due to service-connected disabilities.  First, the schedular 
evaluations of 30 percent for the veteran's dementia praecox 
and noncompensable for his sinusitis do not warrant a finding 
of total disability under the provisions of 38 C.F.R. 
§§ 3.340, 3.341, or 4.16(a).

Moreover, the record does not demonstrate that the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of his service-connected disabilities, consistent 
with his past work experience or his education.  The veteran 
has his high school degree.  As to marked interference with 
employment, the Board notes that there have been no findings 
of unemployability as a result of dementia or sinusitis.  As 
noted above, the veteran had a GAF score of 71 at the time of 
his April 2003 VA examination.  While the Board notes that 
the veteran has not worked since 1986, there is no indication 
that his employability was inhibited by his sinusitis or 
dementia.  Moreover, there has been no objective medical 
finding that the veteran's service-connected dementia or 
sinusitis solely prohibit him from obtaining or maintaining 
employment.  Accordingly, the veteran does not warrant the 
benefits sought under the provisions of 38 C.F.R. § 4.16(b).

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against a total rating based 
on individual unemployability due to service-connected 
disabilities.


ORDER

An evaluation in excess of 30 percent for dementia praecox is 
denied.  

A total rating based on individual unemployability, due to 
service-connected disabilities, is denied.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



